[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               December 27, 2006
                               No. 06-12942                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-02208-CV-T-17-TBM

PAULINE EASTMAN,


                                                             Plaintiff-Appellant,

                                    versus

TROPICANA PRODUCTS, INC.,
a foreign corporation,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 27, 2006)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Pauline Eastman appeals the district court’s grant of summary judgment to
her former employer, Tropicana Products, Inc., on her claim that Tropicana

retaliated against her for opposing an unlawful employment activity, in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a).

       Eastman argues that the district court erred in finding that she did not have

an objectively reasonable belief that Tropicana had engaged in an unlawful

employment activity when she complained (to Tropicana) that it had shut down a

fruit-processing line on a racially discriminatory basis. She asserts that her belief

was objectively reasonable because racial discrimination claims can be based on

the provision of better work assignments for workers of one ethnicity versus

another.

       As the district court stated in its April 20, 2006 order granting Tropicana’s

motion for summary judgment, “[e]ven if Eastman had a good faith belief that

Tropicana engaged in unlawful race discrimination, Eastman’s conduct [in

complaining about it] was not protected by the opposition clause [of Title VII, 42

U.S.C. § 2000e-3(a)], because her belief was not objectively reasonable.” We

agree, and therefore affirm the court’s judgment. We affirm as well for the second

reason the court gave for granting Tropicana summary judgment: Eastman failed to

establish a causal connection between the alleged discrimination and the alleged

retaliation.

       AFFIRMED.


                                           2